Citation Nr: 0739136	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-35 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability, claimed as secondary to a service-connected left 
ankle disability.

2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected left 
ankle disability.

3.  Entitlement to service connection for a left knee 
disability, claimed as secondary to a service-connected left 
ankle disability. 

4.  Entitlement to service connection for a left leg 
disability, claimed as secondary to a service-connected left 
ankle disability. 

5.  Entitlement to service connection for a right ankle 
disability, claimed as secondary to a service-connected left 
ankle disability. 

6.  Entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected left 
ankle disability.

REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1987 to March 1989.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from October 
2004 and February 2005 rating decisions by the Chicago, 
Illinois Department of Veterans Affairs (VA) Regional Office 
(RO).  In June 2007, the case was remanded for a Travel Board 
hearing.  In August 2007, a Travel Board hearing was held 
before the undersigned; a transcript of the hearing is 
associated with the veteran's claims file.  At the hearing 
the veteran was granted a ninety day abeyance period for 
submission of additional evidence.  No additional evidence 
has been received.


FINDINGS OF FACT

1.  A right leg disability is not currently shown.

2.  A right knee disability is not currently shown.

3.  A left knee disability is not currently shown.

4.  A left leg disability is not currently shown.

5.  A right ankle disability is not currently shown.

6.  A low back disability is not currently shown.


CONCLUSIONS OF LAW

1.  Service connection for a right leg disability claimed as 
secondary to a service-connected left ankle disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.310 (2007).

2.  Service connection for a right knee disability claimed as 
secondary to a service-connected left ankle disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.310 (2007).

3.  Service connection for a left knee disability claimed as 
secondary to a service-connected left ankle disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.310 (2007).

4.  Service connection for a left leg disability claimed as 
secondary to a service-connected left ankle disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.310 (2007).

5.  Service connection for a right ankle disability claimed 
as secondary to a service-connected left ankle disability is 
not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.310 (2007).

6.  Service connection for a low back disability claimed as 
secondary to a service-connected left ankle disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.310 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a letter in May 2004 the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letter informed the veteran that he should 
submit any medical evidence pertinent to his claims.  
Although full VCAA notice was not provided to the appellant 
prior to the initial adjudication in these matters, he has 
had ample opportunity to supplement the record and to 
participate in the adjudicatory process following notice.  
The claims were reajudicated after all notice was given.  See 
September 2005 statement of the case.  He is not prejudiced 
by any notice deficiency, including in timing, earlier in the 
process.

While the veteran did not receive timely notice regarding 
ratings of the disability on appeal or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)), the 
decision below denies (and does not grant) service 
connection; neither the rating of a disability nor the 
effective date of an award is a matter for consideration.  
Hence, the veteran is not prejudiced by the timing of such 
notice.

The veteran's service medical records are associated with the 
claims file.  The RO arranged for an examination in August 
2004.  The veteran has not identified any pertinent evidence 
that remains outstanding (he replied in July 2004 that he had 
no further information to submit).  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of these 
claims.

Factual Background, Criteria, and Analysis

The veteran's service medical records are silent for 
complaint, symptom, or diagnosis of any knee, leg, right 
ankle, or low back disability.  Service connection has been 
established for residuals of a left ankle fracture.

In a July 2004 statement, the veteran stated that he had no 
further medical evidence to submit except to say that he was 
in pain every day.

On August 2004 VA examination, the veteran reported that he 
was in constant pain, and that he took Ibuprofen and Tylenol 
for the pain.  Physical examination revealed he was steady on 
his feet.  He did not use any assistive devices to ambulate.  
There was no swelling, warmth or tenderness in the knees.  
There was no atrophy of leg muscles.  All reflexes were 
normal.  X-rays of the both legs, both knees, the right ankle 
and the lumbosacral spine were all normal.  The examiner 
opined:

"After carefully reviewing the c-file and the current 
clinical findings, it is my opinion that it is not at 
least likely as not that the pain in the right ankle, 
right leg, right knee, left leg, left knee, and lower 
back are secondary to the left ankle condition".

At the August 2007 Travel Board hearing, the veteran 
testified that he has not been treated by a doctor for his 
current pain.  

A disability of the right leg, right knee, left knee, left 
leg, right ankle, or low back complaints was not manifested 
in service.  It is not alleged that any such disability is 
directly related to the veteran's service.  The theory of 
entitlement asserted in these claims is one of secondary 
service connection, i.e., that the claimed disabilities were 
caused or aggravated by the veteran's service connected left 
ankle disability.

The law provides that service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. § 3.303.  Disability that is proximately due to or 
the result of a service-connected disease or injury shall 
[also] be service connected.  38 C.F.R. § 3.310(a).  

The three threshold requirements that must be met to 
establish secondary service connection are: (1) Competent 
evidence (a medical diagnosis) of current disability; (2) 
evidence of a service-connected disability; and (3) competent 
evidence of a nexus between the service-connected disability 
and the claimed disability for which secondary service 
connection is sought.

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).   The only 
competent (medical) evidence of record directly addressing 
this matter, is the report of the August 2004 VA examination, 
at which time pertinent clinical evaluation and X-rays were 
normal.  The examiner opined that the veteran's pain 
complaints were not related to his service-connected left 
ankle disability.  There is no opinion to the contrary.  
[Significantly, pain, by itself, without a diagnosed or 
identifiable underlying malady or condition, is not a 
disability for which service connection may be granted. See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).]
The veteran's own assertions to the effect that he has the 
claimed disabilities, and that they are secondary to his 
service connected left ankle disability are not competent 
evidence.  As a layperson, he is not competent to offer an 
opinion regarding medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-45 (1992).  Notably, at the 
Travel Board hearing he was advised that as a threshold 
matter, he must present some evidence that he actually has 
the disabilities for which service connection is sought.  He 
requested, and was granted, an abeyance period to submit such 
evidence.  No such evidence has been received.  

Because there is no medical diagnosis of any of the 
disabilities for which service connection is sought (and no 
clinical findings/diagnostic studies suggesting such 
disabilities exist), the threshold requirement for 
establishing service connection (including secondary service 
connection) is not met.  Accordingly, these claims must be 
denied.


ORDER

Service connection for right leg, right knee, left knee, left 
leg, right ankle, and low back disabilities, all claimed as 
secondary to a service-connected left ankle disability is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


